Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response received has been fully considered and entered. 
The objection to Claims 8, 9 are withdrawn.

Response to Arguments
Applicant’s amendment and the related arguments with respect to claim 1 have been considered. The instant application is rejected on new grounds of rejection while considering the newly amended limitations.

Applicant argues: McCoy neither teaches nor suggests determining a position of an event and a size of the event based on first camera information; executing coverage analysis based on the position and the size; and controlling a pan-tilt-zoom of a second camera based on the position and the size…, see pg. 7 of the argument
Examiner respectfully disagrees. executing (para. 69-71) coverage analysis (para. 77-78) by analyzing location (para 72-73) of the plurality of cameras (para. 74-75) and the event-related data (para 13-16, 20, 23, 26, 27, 32);  selecting (para. 57) a camera (as cited above) based on the coverage analysis (para 32, 34); and controlling pan-tilt-zoom (para. 64) of the selected camera (in figure 1, para 15, para 16).
determining a position of an event (para. 71) and a size (as cited above, i.e. triangulation/3D processing based on the size of the event) of the event based on first camera information (as cited above, i.e. meta data, para. 77) obtained from a first camera (as cited above, first camera, para. 71);
executing (as cited above) coverage analysis based on the position and the size (para. 77-78);
controlling a pan-tilt-zoom (para. 64) of a second camera based on the position and the size (para. 63). Since McCoy senses the object not only through the microphone, but also through the cameras, additionally, the pan-tilt and zoom are controlled not just the first camera, but also the second and more cameras, for capturing the event as claimed. Therefore, Applicant’s argument moots. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler (Pub. No.: US 2015/0244992 Al, hereinafter “Buehler”), in view of McCoy et al hereafter McCoy (US 2015/0116501 A1).
Regarding Claim 1, Buehler discloses a surveillance system (Buehler abstract), a plurality of cameras each having a field of view (as cited below), each field of view comprising a plurality of sub-regions (claim 1); associated based on a detection of a tracked object in both the first sub-region and the first operational radius at a second, later time. (Para. [0015] …a surveillance system including a video surveillance subsystem, a radio-frequency identification subsystem (which may, in some embodiments, be calibrated independently of the video subsystem) and an association module. The video surveillance subsystem includes a number of cameras and each camera's field of view includes multiple camera sub-regions. The RFID subsystem includes stations that detect the presence of RFID identification tags within some operational radius. The association module, based on data received from the two subsystems, creates an association between the camera sub-regions and the operational radii of the stations).
	It is noted that BUEHLER is silent about determining a position of an event and a size of the event based on first camera information obtained from a first camera and controlling a pan-tilt-zoom of-a second camera based on the position and the size as claimed.
However, McCoy disclosed, the surveillance control system (para 2, object tracking system  … used in various application such as security and surveillance, para. 16) comprising: 
at least one memory storing instructions (para 42 the memory, para 129); 
at least one processor connected to the memory that, based on the instructions (para 42, 130), performs operations (as cited below) comprising: receiving event related data (para. 16, i.e. object tracking) from a plurality of cameras (para 51 and in claim 20, receiving one or more signal from plurality of sensors… and para 16); 
executing (para. 69-71) coverage analysis (para. 77-78) by analyzing location (para 72-73) of the plurality of cameras (para. 74-75) and the event-related data (para 13-16, 20, 23, 26, 27, 32); 
selecting (para. 57) a camera (as cited above) based on the coverage analysis (para 32, 34); and 
controlling pan-tilt-zoom (para. 64) of the selected camera (in figure 1, para 15, para 16).
determining a position of an event (para. 71) and a size (as cited above, i.e. triangulation/3D processing based on the size of the event) of the event based on first camera information (as cited above, i.e. meta data, para. 77) obtained from a first camera (as cited above, first camera, para. 71);
executing (as cited above) coverage analysis based on the position and the size (para. 77-78);
controlling a pan-tilt-zoom (para. 64) of a second camera based on the position and the size (para. 63)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of BUEHLER by adding MCCOY's teaching so as to have benefit of tracking objects not visible in current field of view of the camera.

Regarding Claims 2, 5, 8, BUEHLER/McCoy, for the same motivation of combination, further disclosed, the surveillance control system/method, storage medium, according to claim 1, the operations further comprising listing cameras which can capture an image of the event so that an operator can select one of the listed cameras (McCoy para 27 and 57).

Regarding Claim 3, BUEHLER/McCoy, for the same motivation of combination, further discloses the surveillance control system according to claim 2, the operations further comprising in the listing of the cameras (BUEHLER, para. 34, meta data with cameras, and location of the camera), identifying (as cited below, i.e. BUEHLER, metadata of the camera with camera address) the cameras (BUEHLER, para. 44) based on map information (BUEHLER, para. 43) including wall (BUEHLER, para. 46) or other space defining structures (BUEHLER, Fig. 4, para. 43 and para. 5).

Regarding Claim 4, is directed to, a surveillance control method, associated with the system claimed in claim 1, the substance of the claimed invention is similar to that of claim 1. Accordingly claim 4 is rejected under similar rationale: a surveillance control method comprising: determining a position of an event and a size of the event based on first camera information obtained from a first camera (see rejection of claim 1); executing coverage analysis based on the position and the size (see rejection of claim 1); and controlling a pan-tilt-zoom of a second camera based on the position and the size (see rejection of claim 1)

Regarding Claim 6, BUEHLER/McCoy, for the same motivation of combination, further discloses the surveillance control method according to claim 5, further comprising in the listing of the cameras (BUEHLER, para. 34, meta data with cameras, and location of the camera), identifying the cameras based on map information including wall or other space defining structures (see the citation above with similar limitations including wall).

Regarding Claim 7, is directed, a non-transitory computer-readable storage medium storing a program causing a computer to performs operations, associated with system claimed in claim 1, the substance of the claimed invention is identical to that of claim 1. Accordingly claim 7 is rejected under similar rationale.

Regarding Claim 9, BUEHLER/McCoy, for the same motivation of combination, further discloses the non-transitory computer-readable storage medium according to claim 8, the operations further comprising: in the listing of the cameras, identifying the cameras based on map information including wall or other space defining structures (see the citation above with similar limitations including wall).

Regarding Claim 10, BUEHLER/McCoy, for the same motivation of combination, further discloses the surveillance control system according to claim 1, the operations further comprising: controlling the pan-tilt-zoom (MCCOY, para. 64) of the second camera to include a whole of the event (MCCOY, para. 64) based on the position and the size (MCCOY, para. 126).

Regarding Claim 11, BUEHLER/McCoy, for the same motivation of combination, further discloses the surveillance control method according to claim 4, further comprising: controlling pan-tilt-zoom of the second camera to include a whole of the event based on the position and the size (see citation above with similar limitations including pan-tilt-zoom).

Regarding Claim 12, BUEHLER/McCoy, for the same motivation of combination, further discloses the non-transitory computer-readable storage medium according to claim 7, the operations further comprising: controlling the pan-tilt-zoom of the second camera to include a whole of the event based on the position and the size (see citation above with similar limitations including pan-tilt-zoom).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Following prior arts of record are considered pertinent to applicant's disclosure.
	US 20180172787 A1 – hereafter Aley et al, see at least [par 34, 49]
US9881216B2 Object tracking and alerts
US 20210099433 A1	VIDEO COMMUNICATION DATA SECURITY
US 20190068895 A1	PRESERVING PRIVACY IN SURVEILLANCE
US 20190050592 A1	SYSTEMS AND METHODS FOR PROCESSING AND HANDLING PRIVACY-SENSITIVE IMAGE DATA
US 20180268240 A1	VIDEO REDACTION METHOD AND SYSTEM
US 20180234847 A1	CONTEXT-RELATED ARRANGEMENTS
US 20180158220 A1	METADATA IN MULTI IMAGE SCENES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/Primary Examiner, Art Unit 2485